DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.

Claim Objections

            Claims 1, 8 and 15 are objected to because of the following informalities:  
             In claim 1, the limitation “…to transmit the demodulation reference signal via a second mode…” in lines 12 – 13 should be corrected to “…to transmit a demodulation reference signal via a second mode…”.  Appropriate correction is required. The same correction should be applies to claims 8 and 15.

Claim Rejections - 35 USC § 112

          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

           Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
           Claim 1 was amended to recite “in response to receiving non-control traffic data, via a data traffic channel, and based on the demodulation reference signal, generating channel estimation data associated with a channel state of the data traffic channel; and in response to generating the channel estimation data, sending the channel estimation data to the network equipment, wherein the channel estimation data comprises channel quality indicator data representative of a channel quality of a feedback channel.” In reviewing 

           On February 26, 2021, Claim 8 was amended to recite “based on the precoder matrix data and the channel quality indicator data, transmitting a demodulation reference signal to facilitate channel estimation for a data channel of the communication link with the network node equipment, wherein the demodulation reference signal is transmitted via a first mode associated with the network node equipment”. In reviewing Applicants disclosure, the specification in paragraphs 0048 and 0062 of the printed publication describe the two modes and how the RI on the CSI feedback indicates one of the two modes. Figure 7 shows of the CSI feedback that includes the RI (transaction 2) and based on the CSI feedback, transmitting data and a demodulation reference signal via a first or second mode according to the received RI to facilitate channel estimation for a data channel of the communication link with the network node equipment (transaction 4). Nowhere in the specification recites of transmitting a second demodulation reference signal to facilitate channel estimation for a data channel of the communication link with the network node equipment based on a second CSI feedback. Therefore, the 
            For purposes of art rejection, the Examiner will interpret claim 8 based on Figure 7 and Applicant disclosure as: 
            “transmitting a demodulation reference signal to facilitate channel estimation for a data channel of the communication link with the network node equipment, wherein the demodulation reference signal is transmitted via a first mode associated with the network node equipment (transaction 1, Fig.7); receiving precoder matrix data representative of a precoding matrix from the user equipment and channel quality indicator data comprising a layer indicator value representative of a number spatial layers to be transmitted in parallel (transaction 2, Fig.7); based on a signal to interference plus noise ratio of a communication link with a user equipment, determining a modulation and coding scheme that corresponds to a block error rate threshold; based on the signal to interference plus noise ratio, receiving a defined rank indicator value (#204, Fig.7); transmitting a scheduling parameter that corresponds to the modulation and coding scheme to the user equipment via a downlink control channel (transaction 3, Fig.7); in response to receiving the defined rank indicator value, the precoder matrix data and the channel quality indicator data, transmitting a demodulation reference signal via a second mode different than the first mode, wherein the first mode is a transmission diversity mode, and wherein the second mode is a multiple input multiple output mode (transaction 4, Fig.7); sending 

          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

          Claim 1 recites “…based on the demodulation reference signal,…” in line 20. It is not clear whether the demodulation reference signal corresponds to the demodulation reference signal transmitted via the first mode, the demodulation reference signal transmitted via the second mode or to a different demodulation reference signal. The same rejection applies to claim15.
         For purpose of art rejection, the Examiner considers the demodulation reference signal to be the demodulation reference signal transmitted via the second mode.

          Claim 6 recites “…based on the demodulation reference signal,…” in line 2. It is not clear whether the demodulation reference signal corresponds to the demodulation 
         For purpose of art rejection, the Examiner considers the demodulation reference signal to be the demodulation reference signal transmitted via the second mode.

          Claim 8 recites the limitation "the channel estimation data" in line 25.  There is insufficient antecedent basis for this limitation in the claim.

          Claim 20 recites “…based on receiving the demodulation reference signal,…” in line 2. It is not clear whether the demodulation reference signal corresponds to the demodulation reference signal transmitted via the first mode, the demodulation reference signal transmitted via the second mode or to a different demodulation reference signal. 
    
Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

              Claims 1 – 3 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0013478) in view of Yoshimoto et al (US 2017/0111133) in view of Jwa et al (US 2010/0075672) in view of Jitsukawa (US 2016/0020847) in view of Astrom et al (US 2019/0069193) and further in view of You et al (US 2017/0289899).

              Re claim 1, Chen teaches of a user equipment device (Figures 1 – 4, 8 and 10), comprising: a processor (processor, Abstract and Paragraph 0005 and Fig.10); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (memory, Fig.10 and Paragraphs 0069, 0072 and 
              Yoshimoto teaches of a receiver of the user equipment device that uses list-based detection (advanced reception function, Paragraphs 0039 – 0041).
               Jwa teaches of receiving a reference signal (Paragraph 0047); in response to experiencing a signal interference (SNR, #420, Fig.4), transmitting a defined rank indicator value to the network equipment to transmit via a second mode (MIMO mode when rank = 2) different than the first mode (transmit diversity mode when rank = 1) (Paragraph 0050), wherein the first mode is a transmission diversity mode (transmit diversity mode when rank = 1), and wherein the second mode is a multiple input multiple output mode (MIMO mode when rank = 2) (Paragraph 0050).
            Jitsukawa teaches of matching a channel quality indicator value to a signal to interference plus noise ratio of the communication link (CQI and SINR, Paragraph 0059), wherein the channel quality indicator value comprises a layer indicator value representative of a number spatial layers to be transmitted (LI, Fig.1 and Paragraph 0026).

            You teaches that “in a 3GPP LTE-A system, a UE-specific RS (hereinafter, UE-RS) and a CSI-RS are further defined in addition to a CRS. The UE-RS is used for demodulation and the CSI-RS is used to derive CSI. The UE-RS is one type of DRS. Since the UE-RS and the CRS are used for demodulation, the UE-RS and the CRS may be regarded as demodulation RSs in terms of usage” (Paragraph 0115).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the receiver of the user equipment device use list-based detection to suppress inter-cell interference. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the network equipment transmit the demodulation reference signal via a second mode different than the first mode according to the rank indicator to enable a sum data rate to be maximized. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel quality indicator value matched to a signal to interference plus noise ratio of the communication link for efficient channel quality estimates and have the channel quality indicator value include a layer indicator value to indicate a spatial layer with highest reception quality from spatial layers to improve system performance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a number spatial layers to be transmitted in parallel for having significantly higher data rates. It would have been obvious to one having ordinary skill in 

             Re claim 2, Chen, Yoshimoto, Jwa, Jitsukawa, Astrom and You teach all the limitations of claim 1 as well as Jitsukawa teaches of wherein the operations further comprise: estimating a signal to interference plus noise ratio of the communication link (SINR and Paragraph 0058).
               It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the receiver estimate the signal to interference plus noise ratio of the communication link to perform the channel estimation.

             Re claim 3, Chen, Yoshimoto, Jwa, Jitsukawa, Astrom and You teach all the limitations of claim 1 as well as Yoshimoto teaches of wherein the list-based detection comprises maximum likelihood estimation (maximum likelihood estimation, Paragraph 0039).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the list-based detection comprise maximum likelihood estimation for greater efficiency and better numerical stability.

             Re claim 6, Chen teaches of wherein the channel quality indicator value is an estimated channel quality indicator value (CQI, Paragraph 0045) based on the demodulation reference signal (UE-specific RS/DMRS, Paragraphs 0002 and 0045). 


             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel quality indicator value comprise a wideband channel quality indicator value for reporting the CSI that represent the full bandwidth.

              Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Yoshimoto, Jwa, Jitsukawa, Astrom and You in view of Kuchi (US 2016/0100411).

             Re claim 4, Chen, Yoshimoto, Jwa, Jitsukawa, Astrom and You teach all the limitations of claim 1 except of wherein the list-based detection comprises maximum a posteriori estimation detection.
              Kuch teaches of a list-based detection comprising a maximum a posteriori estimation detection (MAP, Paragraph 0052).
               It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the list-based detection comprise a maximum a posteriori estimation detection for including the posterior distribution on the estimation.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Yoshimoto, Jwa, Jitsukawa, Astrom and You in view of Seo et al (US 2012/0230290).

             Re claim 5, Chen, Yoshimoto, Jwa, Jitsukawa, Astrom and You teach all the limitations of claim 1 except of wherein the matching the channel quality indicator value to a signal to interference plus noise ratio of the communication link and estimating the signal to interference plus noise ratio of the communication link are performed concurrently with decoding data received via the data channel.
           Seo teaches of wherein the matching the channel quality indicator value to a signal to interference plus noise ratio of the communication link and estimating the signal to interference plus noise ratio (SINR, Paragraph 0111) of the communication link are performed concurrently with decoding data received via the data channel. (The highest MCS indicates an MCS having a Block Error Rate that does not exceed 10% when performing a decoding process, Paragraph 0111).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the estimated CQI/SINR of the communication link be performed concurrently with decoding data received via the data channel for reduced processing time.

              Claims 8 – 11 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0013478) in view of Sandberg et al (US 2019/0097750) in view of Stirling-Gallacher et al (US 2016/0353424) in view of Jwa in view of Jitsukawa and further in view of Astromand further in view of You.

             Re claim 8, Chen teaches of a network node equipment (base station, Fig.8), comprising: a processor (Fig.5); and a memory that stores executable instructions that, when executed by the processor (Paragraphs 0069 – 0072), facilitate performance of operations, comprising: transmitting a reference signal to facilitate channel estimation for a data channel of the communication link with the network node equipment (CRS/CSI-RS, Fig.8 and Paragraphs 0044 – 0046, 0048 and 0057), wherein the reference signal is transmitted via a first mode associated with the network node equipment (MU-MIMO, Paragraph 0046); receiving precoder matrix data representative of a precoding matrix from the user equipment and channel quality indicator data (process(4), feedback, Fig.8 and PMI, CQI, Paragraphs 0032 and 0048); determining a modulation and coding scheme (MCS, Paragraph 0052); receiving a defined rank indicator value (process(4), feedback, Fig.8 and RI, Paragraphs 0032 and 0048) representative of a number spatial layers to be transmitted (RI, Paragraph 0048 and 0060, process 4, Fig.8); transmitting a notification requirement to the user equipment via a downlink control channel (Paragraph 0038); in response to receiving the defined rank indicator value, the precoder matrix data and the channel quality indicator data, transmitting a demodulation reference signal (DMRS, process 6, Fig.8 and Paragraphs 0025 – 0028); sending non-control traffic data, via a data traffic channel, to the user equipment (process 6, downlink transmission data, Fig.8 and Paragraph 0038); and in response to generating the channel estimation data, sending the channel estimation data to the network equipment (process 10, Fig.8), wherein the channel estimation data comprises channel quality indicator data representative of a channel quality via a feedback channel (CSI, Paragraphs 0035 and 0046). However, 
           Sandberg teaches of a network node equipment (Figures 8 – 9), comprising: a processor (#84, Fig.8); and a memory (#85, Fig.8) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining a signal to interference plus noise ratio (#202, #204, Fig.2 and SINR, Paragraph 0025) of a communication link with a user equipment (#104, Fig.1); determining a modulation and coding scheme that corresponds to a block error rate threshold (#208, Fig.2 and Paragraphs 0025 and 0064) based on the signal to interference plus noise ratio (Paragraph 0027).
             Stirling-Gallacher teaches of receiving CSI feedback (Paragraph 0072); transmitting a demodulation reference signal to facilitate channel estimation for a data channel of the communication link with the network node equipment (DMRS, Paragraphs 
               Jwa teaches of transmitting a reference signal (Paragraph 0047), based on the signal to noise ratio (SNR, #420, Fig.4), receiving a defined rank indicator value (rank indicator, Paragraph 0049); in response to receiving the defined rank indicator value, transmitting via a second mode (MIMO mode when rank = 2) different than the first mode (transmit diversity mode when rank = 1) (Paragraph 0050), wherein the first mode is a transmission diversity mode (transmit diversity mode when rank = 1), and wherein the second mode is a multiple input multiple output mode (MIMO mode when rank = 2) (Paragraph 0050).
            Jitsukawa teaches of wherein the channel quality indicator value comprises a layer indicator value representative of a number spatial layers to be transmitted (LI, Fig.1 and Paragraph 0026).
            Astrom teaches of a number spatial layers to be transmitted in parallel (Paragraphs 0010 – 0011).
            You teaches that “in a 3GPP LTE-A system, a UE-specific RS (hereinafter, UE-RS) and a CSI-RS are further defined in addition to a CRS. The UE-RS is used for demodulation and the CSI-RS is used to derive CSI. The UE-RS is one type of DRS. Since the UE-RS and the CRS are used for demodulation, the UE-RS and the CRS may be regarded as demodulation RSs in terms of usage” (Paragraph 0115).




              Re claim 10, Chen, Sandberg, Stirling-Gallacher, Jwa, Jitsukawa, Astrom and You teach all the limitations of claim 9 as well as Yoshimoto teaches of a channel quality value comprises a subband channel quality value (subband CQI, Paragraph 0067).
                It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel quality value comprise a subband channel quality value that reflects short-term channel characteristics, subband channel characteristics or short-term and subband channel characteristics.

             Re claim 11, Chen, Sandberg, Stirling-Gallacher, Jwa, Jitsukawa, Astrom and You teach all the limitations of claim 8 as well as Sandberg teaches of determining a signal to interference plus noise ratio (#202, #204, Fig.2 and SINR, Paragraph 0025) of a communication link with a user equipment (#104, Fig.1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the signal to interference plus noise ratio to improve link adaptation.


            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have mapped the modulation and coding scheme that corresponds to the block error rate threshold as good trade-off between throughput and delay based on the signal to interference plus noise ratio to improve link adaptation.

             Re claim 14, Chen, Sandberg, Stirling-Gallacher, Jwa, Jitsukawa, Astrom and You teach all the limitations of claim 8 as well as Sandberg teaches of wherein the operations further comprise: in response to the determining the signal to interference plus noise ratio (SINR, Paragraphs 0025 and 0064), mapping a channel quality indicator value (MCS, Paragraph 0031) that corresponds to the block error rate threshold (Paragraphs 0025 and 0064).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have mapped the channel quality indicator value that corresponds to the block error rate threshold as good trade-off between throughput and delay based on the signal to interference plus noise ratio to improve link adaptation.

               Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Sandberg, Stirling-Gallacher, Jwa, Jitsukawa, Astrom and You in view of Jalloul et al (US 9,973,225).

               Re claim 12, Chen, Sandberg, Stirling-Gallacher, Jwa, Jitsukawa, Astrom and You teach all the limitations of claim 8 except of wherein the operations further comprise: based on a symbol probability, determining a noise co-variance associated with the communication link.
               Jalloul teaches of based on a symbol probability, determining a noise co-variance associated with the communication link (Col 13, Lines 28 – 45).
               It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a noise co-variance associated with the communication link based on a symbol probability so as to condition the received signal.

           Claims 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jwa in view of Jitsukawa in view of Astrom and further in view of You.

            Re claim 15, Chen teaches of a system (user equipment, Fig.8), comprising: a processor (Fig.2, Paragraph 0030); and a memory that stores executable instructions that, when executed by the processor (Paragraphs 0069 – 0072), facilitate performance of operations, comprising: receiving, from a base station device, a reference signal to 
           Jwa teaches of receiving a reference signal (Paragraph 0047); in response to experiencing a signal interference (SNR, #420, Fig.4), transmitting a defined rank indicator value to the network equipment to transmit via a second mode (MIMO mode when rank = 2) different than the first mode (transmit diversity mode when rank = 1) (Paragraph 0050).

            Astrom teaches of a number spatial layers to be transmitted in parallel (Paragraphs 0010 – 0011).
            You teaches that “in a 3GPP LTE-A system, a UE-specific RS (hereinafter, UE-RS) and a CSI-RS are further defined in addition to a CRS. The UE-RS is used for demodulation and the CSI-RS is used to derive CSI. The UE-RS is one type of DRS. Since the UE-RS and the CRS are used for demodulation, the UE-RS and the CRS may be regarded as demodulation RSs in terms of usage” (Paragraph 0115).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have matched a channel quality indicator value to the signal to interference plus noise ratio to determine accurate CQI values. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the network equipment transmit the demodulation reference signal via a second mode different than the first mode according to the rank indicator to enable a sum data rate to be maximized. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel quality indicator value include a layer indicator value to indicate a spatial layer with highest reception quality from spatial layers to improve system performance. It would have been obvious to one having ordinary skill in the art before the effective filing 

            Re claim 16, Chen, Jwa, Jitsukawa, Astrom  and You teach all the limitations of claim 15 as well as Jitsukawa teaches of wherein the operations further comprise: estimating a signal to interference plus noise ratio of the communication link (SINR and Paragraph 0058).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have estimated a signal to interference plus noise ratio to improve link adaptation.

            Re claim 17, Chen, Jwa, Jitsukawa, Astrom and You teach all the limitations of claim 15 as well as Jitsukawa teaches of wherein the operations further comprise: matching the channel quality indicator value to the signal interference (interference, Paragraphs 0057 – 0058).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have estimated the signal interference to improve link adaptation.



            Re claim 19, Chen, Jwa, Jitsukawa, Astrom and You  teach all the limitations of claim 15 as well as Jitsukawa teaches of wherein the operations further comprise: facilitating decoding, by the mobile device, of a physical downlink shared channel (PDSCH demodulation, Paragraph 0004).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have decoded, by the mobile device, the physical downlink shared channel so as to obtain the transmitted information.

            Re claim 20, Chen teaches of wherein the operations further comprise:  based on the receiving the demodulation reference signal (DMRS, process 6, Fig.8), generating, by a mobile device, channel state data associated with the communication link (process 9, Fig.8 and Paragraphs 0025 – 0028).

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633